             Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 1 of 31



                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IRMA ALLEN and BARTLEY MICHAEL
 MULLEN, JR., individually and on behalf of            Case No.
 all others similarly situated,

                       Plaintiffs,

         v.


 OLLIE’S BARGAIN OUTLET, INC.

                       Defendant.


                      NATIONAL CLASS ACTION COMPLAINT

        Plaintiffs, Irma Allen and Bartley Michal Mullen, Jr. (“Plaintiffs”), individually and

on behalf of all others similarly situated, brings this class action against Ollie’s Bargain

Outlet, Inc. (“Defendant”), alleging violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., (the “ADA”) and its implementing regulations,

for declaratory and injunctive relief, attorneys’ fees, expenses and costs pursuant to 42

U.S.C. § 12181 et seq. (the “ADA”) and its implementing regulations.

                                     INTRODUCTION

        1.      This is a case about putting profit ahead of the rights of people with

disabilities.

        2.      Defendant positions a host of obstructions, including merchandise displays,

stocking carts, bins, dollies, and ladders so that they block or narrow the aisle pathways of

its stores.
              Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 2 of 31



         3.      Upon information and belief, this practice is intentional, and driven by a

calculated judgment that impeding interior paths of travel increases sales revenue and

profits. Stuff Piled in the Aisle? It’s There to Get You to Spend More, The New York Times,

(April 7, 2011). 1 See also e.g., Why a Messy, Cluttered Store is Good for Business, Time

Magazine, (April 8, 2011). 2

         4.      Although this practice may indeed increase profits for Defendant, it does so

at the expense of basic civil rights guaranteed to people with disabilities by the ADA

because it results in unlawful access barriers.

         5.       Plaintiff Allen endured a stroke approximately three years ago, losing use of

the majority of the left side of her body, and as a result, uses a wheelchair or motor scooter

for mobility and, at all times relevant hereto, has suffered from a legal disability as defined

by the ADA, 42 U.S.C. § 12102(2).

         6.      Plaintiff Mullen is a double amputee and as a result, uses a wheelchair or

motor scooter for mobility and, at all times relevant hereto, has suffered from a legal

disability as defined by the ADA, 42 U.S.C. § 12102(2).

         7.      Plaintiffs are therefore a member of the protected class under the ADA and

the regulations implementing the ADA set forth at 28 C.F.R. § 36.101 et. seq.

         8.      Plaintiffs have visited Defendant’s stores and have repeatedly been denied

full and equal access to the stores as a result of accessibility barriers existing in interior


1
    Available at https://www.nytimes.com/2011/04/08/business/08clutter.html as of March 7, 2019.
2
 Available at http://business.time.com/2011/04/08/why-a-messy-cluttered-store-is-good-for-
business/ as of March 7, 2019.
                                                2
            Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 3 of 31



paths of travel. These access barriers include but are not limited to: merchandise displays,

bins, dollies, and ladders, positioned so that they impermissibly block or narrow the aisle

pathways. These conditions violate the ADA and severely impede Plaintiffs’ ability to

access the goods and services offered at Defendant’s stores.

       9.      The access barriers described herein are not temporary and isolated. They are

systemic, recurring, and reflective of Defendant’s marketing and store policies and

practices. Plaintiffs have encountered the same barriers on multiple occasions and have

been repeatedly deterred from accessing Defendants’ goods and services as a result.

       10.     Counsel for Plaintiffs have overseen an investigation into Defendant’s stores

which has confirmed the widespread existence of interior access barriers that are the same

as, or similar to, the barriers directly experienced by Plaintiffs.

       11.     Unless Defendant is required to remove the access barriers described herein,

and required to change its policies and practices so that these access barriers do not reoccur

at Defendant’s stores, Plaintiffs and the proposed Class will continue to be denied full and

equal access to the stores and will be deterred from fully using Defendant’s stores.

       12.     In accordance with 42 U.S.C. § 12188(a)(2), Plaintiffs seek a permanent

injunction requiring that:

       a) Defendant remediate all interior path of travel access barriers at
          Defendant’s stores, consistent with the ADA;

       b) Defendant changes its policies and practices so that the interior path of
          travel access barriers at Defendant’s stores do not reoccur; and

       c) Plaintiffs’ representatives shall monitor Defendant’s stores to ensure that
          the injunctive relief ordered pursuant to this Complaint has been
          implemented and will remain in place.

                                               3
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 4 of 31




       13.    Plaintiffs’ claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized

in civil rights cases where the plaintiff seeks injunctive relief for his or her own benefit and

the benefit of a class of similarly situated individuals. To that end, the note to the 1996

amendment to Rule 23 states:

       Subdivision (b)(2). This subdivision is intended to reach situations where a
       party has taken action or refused to take action with respect to a class, and
       final relief of an injunctive nature or a corresponding declaratory nature,
       settling the legality of the behavior with respect to the class as a whole, is
       appropriate…. Illustrative are various actions in the civil rights field where a
       party is charged with discriminating unlawfully against a class, usually one
       whose members are incapable of specific enumeration.


             THE ADA’S CLEAR AND COMPREHENSIVE MANDATE

       14.    The ADA was enacted over a quarter century ago and was intended to

“provide a clear and comprehensive national mandate for the elimination of discrimination

against individuals with disabilities.” 42 U.S.C. § 12101(b)(1).

       15.    The ADA is the central civil rights law protecting people with disabilities, a

group of Americans who are too often overlooked and undervalued. Like other civil rights

laws, the purpose of the ADA is clear: the eradication of discrimination. As one legal

scholar explained: “A single step in front of a store may not immediately call to mind

images of Lester Maddox standing in the door of his restaurant to keep blacks out. But in

a crucial respect they are the same, for a step can exclude a person who uses a wheelchair

just as surely as a no-blacks-allowed rule can exclude a class of people.” Samuel

Bagenstos, The Perversity of Limited Civil Rights Remedies: The Case of “Abusive” ADA

                                               4
          Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 5 of 31



Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        16.    The Supplementary Information to 28 C.F.R. § 36 explains, among other

things: “Some of the most frequently cited qualitative benefits of increased access are the

increase in one’s personal sense of dignity that arises from increased access and the decrease

in possibly humiliating incidents due to accessibility barriers. Struggling [to use a non-

accessible facility] negatively affect[s] a person’s sense of independence and can lead to

humiliating accidents, derisive comments, or embarrassment. These humiliations, together

with feelings of being stigmatized as different or inferior from being relegated to use other,

less comfortable or pleasant elements of a facility . . . all have a negative impact on persons

with disabilities.”

        17.    Title III of the ADA requires that “[n]o individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a). It prohibits places of public accommodation,

either directly or through contractual, licensing, or other arrangements, from outright

denying individuals with disabilities the opportunity to participate in the goods or services

offered by a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or denying

individuals with disabilities the opportunity to fully and equally participate in a place of

public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

        18.    Discrimination on the basis of disability can occur, generally, through a

denial of the opportunity to participate in or benefit from goods, services, facilities, or

                                               5
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 6 of 31



accommodations (42 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services,

facilities, or accommodations that are not equal to those afforded to other individuals (42

U.S.C. § 12182(b)(1)(A)(ii)); or from providing goods, services, facilities, or

accommodations that are separate from those provided to other individuals (42 U.S.C. §

12182(b)(1)(A)(iii)).

             THE ADA AND THE RIGHT OF NON-DISCRIMINATORY
                           ACCESS TO GOODS

       19.    The ADA specifically prioritizes “measures to provide access to those areas

where goods and services are made available to the public. These measures include, for

example, adjusting the layout of display racks, rearranging tables …” 28 C.F.R. § 36.304

       20.    The ADA and its implementing regulations define prohibited discrimination

to include the following: A) the failure to remove architectural barriers when such removal

is readily achievable for places of public accommodation that existed prior to January 26,

1992, 28 C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv); B) the failure to design

and construct places of public accommodation for first occupancy after January 26, 1993,

that are readily accessible to and usable by individuals with disabilities, 28 C.F.R. § 36.401

and 42 U.S.C. § 12183(a)(1); c) for alterations to public accommodations made after

January 26, 1992, the failure to make alterations so that the altered portions of the public

accommodation are readily accessible to and usable by individuals with disabilities, 28

C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2); and D) the failure to maintain those features

of public accommodations that are required to be readily accessible to and usable by

persons with disabilities, 28 C.F.R. § 36.211.


                                                 6
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 7 of 31



       21.     To be “readily accessible” under Title III of the ADA, merchandise on fixed

aisle shelving in a retail store such as Ollie’s Bargain Outlet must be located on an

accessible route. The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has

promulgated the ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of

the ADA. There are two active ADAAGs that set forth the technical structural requirements

that a public accommodation must meet in order to be “readily accessible”: the 1991

ADAAG Standards, 28 C.F.R. § pt. 36, App. D (“1991 Standards”), and the 2010 ADAAG

Standards, 36 C.F.R. § pt. 1191, App. D (“2010 Standards”). The applicable “accessible

route” standards are set forth in the 2010 Standards at Section 403.5.1. See also, ADA

Guide for Small Businesses, June 1999, available at https://www.ada.gov/smbustxt.htm

(noting that “when sales items are displayed or stored on shelves for selection by

customers, the store must provide an accessible route to fixed shelves and displays, if doing

so is readily achievable.”) ADA Figure 403.5.1 explains that an accessible route must be a

minimum of 36 inches, but can be reduced to 32 inches for a length of no more than 24

inches, such as at doors, so long as the 32 inch segments are at least 48 inches apart. See

ADA     Figure    403.5.1   available   at   https://www.access-board.gov/guidelines-and-

standards/buildings-andsites/about-the-ada-standards/ada-standards/chapter-4-accessible-

routes (last accessed on October 9, 2018).

       22.     The ADA further requires places of public accommodations to design and

construct facilities to be independently usable by individuals with disabilities. 42 U.S.C. §

12183(a)(1).



                                             7
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 8 of 31



       23.    The ADA further prohibits places of public accommodation from utilizing

methods of administration that have the effect of discriminating on the basis of a disability.

42 U.S.C. § 12182(b)(1)(D).

       24.    The ADA further requires Defendants to provide individuals who use

wheelchairs or scooters full and equal enjoyment of its facilities. 42 U.S.C. § 12182(a).

       25.    When discriminatory architectural conditions exist within a public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable,

i.e., easily accomplishable and able to be carried out without much difficulty or expense.”

28 C.F.R. § 36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the

failure to remove architectural barriers, where such removal is readily achievable,

constitutes discrimination).

       26.    In addition to tangible barrier removal requirements as well as physical

design, construction, and alteration requirements, the ADA requires reasonable

modifications in policies, practices, or procedures when necessary to afford goods,

services, facilities, or accommodations to individuals with disabilities, unless the public

accommodation can demonstrate that making such modifications would fundamentally

alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

       27.    The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided

to any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to discrimination

in violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

                                              8
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 9 of 31



       28.    The access barriers described herein demonstrate that Defendant’s facilities

are not altered, designed, or constructed in a manner that causes them to be readily

accessible to and usable by individuals who use wheelchairs or scooters and/or that

Defendant’s facilities are not maintained so as to ensure that they remained accessible to

and usable by individuals who use wheelchairs or scooters.

       29.    Defendant’s repeated and systemic practices herein described constitute

unlawful discrimination on the basis of a disability in violation of Title III of the ADA.

                              JURISDICTION AND VENUE

       30.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

       31.    Plaintiffs’ claims asserted herein arose in this judicial district, and Defendant

does substantial business in this judicial district.

       32.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that

this is the judicial district in which a substantial part of the events and/or omissions at issue

occurred.

                                          PARTIES

       33.    Plaintiff Allen, is, and at all times relevant hereto was, a resident of New

Castle, Pennsylvania. As described above, as a result of her disability, Plaintiff Allen uses

a wheelchair for mobility. She is therefore a member of a protected class under the ADA,

42 U.S.C. § 12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§

36.101 et seq.



                                                9
          Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 10 of 31



       34.    Plaintiff Mullen, is, and at all times relevant hereto was, a resident of Beaver,

Pennsylvania. As described above, as a result of his disability, Plaintiff uses a wheelchair

for mobility. He is therefore a member of a protected class under the ADA, 42 U.S.C. §

12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et

seq.

       35.    Plaintiffs are both testers in this litigation and consumers who wish to access

Defendants’ goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d

447, 457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093,

1102 (9th Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d

1205, 1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,

1334 (11th Cir. 2013); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74

(1982).

       36.    Defendant Ollie’s Bargain Outlet, Inc. is a domestic corporation

headquartered at 6295 Allentown Boulevard, Harrisburg, PA 17112.

       37.    Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

           FACTUAL ALLEGATIONS AND PLAINTIFFS’ EXPERIENCE

I.     Plaintiffs Have Been Denied Full and Equal Access to Defendant’s Facilities.

       38.    Plaintiff Allen has visited Defendant’s facilities located at 3306 Wilmington

Road, New Castle, PA, including within the past month, and encountered unlawful and

discriminatory interior access barriers including, but not necessarily limited to,

merchandise displays, boxes, and ladders positioned so that they block or narrow the aisle

pathways in violation of the requirements of the 2010 Standards Section 403.5.1.

                                             10
        Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 11 of 31



       39.    Plaintiff Mullen has visited Defendant’s facilities located at 760 Beaver

Valley Mall Boulevard, Monaca, PA, including within the past month, and encountered

unlawful and discriminatory interior access barriers including, but not necessarily limited

to, merchandise displays, boxes, and ladders positioned so that they block or narrow the

aisle pathways in violation of the requirements of the 2010 Standards Section 403.5.1.

       40.    Plaintiffs’ Investigator also separately examined the properties visited by

Plaintiffs in March 2019 and encountered the same types of access barriers Plaintiffs have

repeatedly encountered, as depicted in the following photographs:




                                            11
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 12 of 31




                  Figure 1 760 Beaver Valley Mall Boulevard




                                    12
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 13 of 31




                  Figure 2 760 Beaver Valley Mall Boulevard




                                    13
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 14 of 31




                  Figure 3 760 Beaver Valley Mall Boulevard




                                    14
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 15 of 31




                     Figure 4 3306 Wilmington Road




                                  15
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 16 of 31




                     Figure 5 3306 Wilmington Road




                                  16
        Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 17 of 31



       41.      In addition, Plaintiffs’ Investigator examined additional locations and

determined the same problems existed that were present in the locations visited by

Plaintiffs, as depicted in the following photographs:

             a) 602 Moraine Pointe Plaza, Butler, PA




                                        Figure 6 602 Moraine Pointe Plaza




                                             17
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 18 of 31




                          Figure 7 602 Moraine Pointe Plaza




                               18
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 19 of 31




                          Figure 8 602 Moraine Pointe Plaza




                               19
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 20 of 31



 b) 660 East Pittsburgh Street, Greensburg, PA




                            Figure 9 660 East Pittsburgh Street




                                  20
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 21 of 31




                         Figure 10 660 East Pittsburgh Street




                               21
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 22 of 31




                         Figure 11 660 East Pittsburgh Street




                               22
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 23 of 31



 c) 1513 Scalp Avenue, Johnstown, PA




                            Figure 12 1513 Scalp Avenue




                              23
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 24 of 31



 d) 1570 Oakland Avenue, Indiana, PA




                           Figure 13 1570 Oakland Avenue




                               24
Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 25 of 31




                           Figure 14 1570 Oakland Avenue




                               25
        Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 26 of 31




                                        Figure 15 1570 Oakland Avenue




      42.    As a result of Defendant’s non-compliance with the ADA, Plaintiffs’ rights

to full and equal, non-discriminatory, and safe access to Defendant’s goods and facilities

have been denied.

      43.    Plaintiffs will be deterred from returning to and fully and safely accessing

Defendant’s facilities so long as Defendant’s facilities remain non-compliant, and so long



                                            26
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 27 of 31



as Defendant continues to employ the same policies and practices that have led, and in the

future will lead, to inaccessibility at Defendant’s facilities.

       44.    Nonetheless, Plaintiffs will continue to visit Defendant’s locations that are

close to their homes both to attempt to access the goods and services in those stores and to

survey the stores for compliance with the ADA.

       45.    Without injunctive relief, Plaintiffs will continue to be unable to fully and

safely access Defendant’s facilities in violation of their rights under the ADA.

       46.    As individuals with mobility disabilities who are dependent upon a

wheelchair, Plaintiffs are directly interested in whether public accommodations, like

Defendant’s facilities, have access barriers that impede full accessibility to those

accommodations by individuals with mobility-related disabilities.

II.    Defendant Denies Individuals With Disabilities Full and Equal Access to Their
       Facilities.

       47.    Defendant is engaged in the ownership, management, operation, and

development of retail stores throughout the United States, including, upon information and

belief, approximately 300 stores across the United States.

       48.    As the owner and manager of its properties, Defendant employs centralized

policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of its facilities.

       49.    However, as set forth herein, these policies, practices, and procedures are

inadequate in that Defendant’s facilities are operated and maintained in violation of the

accessibility requirements of Title III of the ADA.


                                                27
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 28 of 31



       50.    As evidenced by the widespread inaccessibility of Defendant’s stores visited

by Plaintiffs and their investigator, absent a change in Defendant’s corporate policies and

practices, access barriers are likely to reoccur in Defendant’s facilities even after they have

been remediated in the first instance.

       51.    Accordingly, Plaintiffs seek an injunction to remove the barriers currently

present at Defendant’s facilities and an injunction to modify the policies and practices that

have created or allowed, and will create or allow, access barriers in Defendant’s stores.

                                 CLASS ALLEGATIONS

       52.    Plaintiffs bring this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2)

on behalf of themselves and the following nationwide class: all persons with qualified

mobility disabilities who have attempted, or will attempt, to access the interior of any store

owned or operated by Defendants within the United States and have, or will have,

experienced access barriers in interior paths of travel.

       53.    Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the individual

claims of the respective class members through this class action will benefit both the parties

and this Court, and will facilitate judicial economy.

       54.    Typicality: Plaintiffs’ claims are typical of the claims of the members of the

class. The claims of Plaintiffs and members of the class are based on the same legal theories

and arise from the same unlawful conduct.

       55.    Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they

                                              28
           Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 29 of 31



all have been and/or are being denied their civil rights to full and equal access to, and use

and enjoyment of, Defendant’s facilities and/or services due to Defendant’s failure to make

its facilities fully accessible and independently usable as above described. The questions

of law and fact that are common to the class include:

       a. Whether Defendant operates places of public accommodation and is subject to

             Title III of the ADA and its implementing regulations;

       b. Whether storing merchandise in interior aisles of the stores makes the stores

             inaccessible to Plaintiffs and putative class members; and,

       c. Whether Defendant’s storage, stocking and setup policies and practices

             discriminate against Plaintiffs and putative class members in violation of Title

             III of the ADA and its implementing regulations.

       56.      Adequacy of Representation: Plaintiffs are adequate representatives of the

class because their interests do not conflict with the interests of the members of the class.

Plaintiffs will fairly, adequately, and vigorously represent and protect the interests of the

members of the class, and they has no interests antagonistic to the members of the class.

Plaintiffs have retained counsel who are competent and experienced in the prosecution of

class action litigation, generally, and who possess specific expertise in the context of class

litigation under the ADA.

       57.      Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class, making

appropriate both declaratory and injunctive relief with respect to Plaintiffs and the class as

a whole.

                                               29
         Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 30 of 31



                  CAUSE OF ACTION: VIOLATION OF THE ADA

       58.    Defendant has failed, and continues to fail, to provide individuals who use

wheelchairs or scooters with full and equal enjoyment of its facilities.

       59.    Defendant has discriminated against Plaintiffs and the class in that Defendant

has failed to make Defendant’s facilities fully accessible to, and independently usable by,

individuals who use wheelchairs or scooters in violation of 42 U.S.C. § 12182(a) as

described above; Section 403.5.1 of the 210 Standards.

       60.    Defendant’s conduct is ongoing and continuous, and Plaintiffs have been

harmed by Defendant’s conduct.

       61.    Unless Defendant is restrained from continuing its ongoing and continuous

course of conduct, Defendant will continue to violate the ADA and will continue to inflict

injury upon Plaintiffs and the class.

       62.    Given that Defendant has not complied with the ADA’s requirements to

make Defendant’s facilities fully accessible to, and independently usable by, individuals

who use wheelchairs or scooters, Plaintiffs invoke their statutory rights to declaratory and

injunctive relief, as well as costs and attorneys’ fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the members of the class,

prays for:

       a.     A declaratory judgment that Defendant is in violation of the specific
              requirements of Title III of the ADA, and the relevant implementing
              regulations of the ADA, in that Defendant’s facilities are not fully accessible
              to and independently usable by individuals who use wheelchairs or scooters;


                                              30
           Case 2:19-cv-00281-JFC Document 1 Filed 03/14/19 Page 31 of 31



      b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R.
               § 36.501(b) that: (i) directs Defendant to take all steps necessary to remove
               the access barriers described above and to bring its facilities into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that the facilities are fully accessible to, and independently
               usable by, individuals who use wheelchairs or scooters; (ii) directs Defendant
               to change its policies and practices to prevent the reoccurrence of access
               barriers post-remediation; and (iii) directs that Plaintiffs shall monitor
               Defendant’s facilities to ensure that the injunctive relief ordered above
               remains in place.

      c.       An Order certifying the class proposed by Plaintiffs, naming Plaintiffs as
               class representatives, and appointing their counsel as class counsel;

      d.       Payment of costs of suit;

      e.       Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28
               C.F.R. § 36.505; and,

      f.       The provision of whatever other relief the Court deems just, equitable, and
               appropriate.



Dated: March 14, 2019                      Respectfully submitted,

                                           CARLSON LYNCH, LLP

                                           /s/ R. Bruce Carlson
                                           R. Bruce Carlson
                                           Kelly K. Iverson
                                           Elizabeth Pollock-Avery
                                           1133 Penn Avenue, 5th Floor
                                           Pittsburgh PA, 15222
                                           (412) 322-9243 (Tel.)
                                           bcarlson@carlsonlynch.com
                                           kiverson@carlsonlynch.com
                                           eavery@carlsonlynch.com

                                           Attorneys for Plaintiffs




                                             31
